Citation Nr: 1630334	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to left inguinal hernia repair.

3. Entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.

4. Entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness.

5. Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

6. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.
7. Entitlement to service connection for muscle loss, to include as due to an undiagnosed illness. 

8. Entitlement to an initial compensable disability rating, and a disability rating in excess of 10 percent from March 1, 2012, for a left hernia scar.

9. Entitlement to an initial compensable disability rating for burn scars of the left shoulder.

10. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with recurrent major depressive disorder (MDD).

11. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board is aware that the RO initially characterized the Veteran's claims of entitlement to service connection for a left knee disability and a right shoulder disability as being whether to reopen previously denied claims.  At the time of the December 2002 and April 2007 rating decisions, the Veteran's service treatment records were unavailable, except for his entrance examination and report of medical history.  In March 2009, the Veteran's service treatment records were associated with the evidentiary record.  Accordingly, the Board finds reconsideration of the Veteran's original claims of entitlement to service connection for torn ligaments of the left knee and a torn rotator cuff of the right shoulder on a de novo basis is warranted.  See 38 C.F.R. § 3.156(c) (2016).

In November 2011, the Veteran offered testimony at a videoconference hearing before the Board.  A transcript of the hearing is associated with the evidentiary record.  

In December 2012, these matters, with the exception of the appeal for an increased disability rating for posttraumatic stress disorder (PTSD) with recurrent major depressive disorder (MDD), were remanded for further development.

In an April 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 10 percent disability rating for the left hernia scar, effective March 1, 2012.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2016, the Veteran perfected an appeal for entitlement to an increased disability rating for PTSD with recurrent MDD, and accordingly that issue is now also before the Board.  See May 2016 Certification of Appeal.

After efforts to comply with the Board's December 2012 remand actions were undertaken, the matters were returned to the Board.  In June 2016, the Veteran and his new representative were notified that the Veterans Law Judge (VLJ) who presided over his November 2011 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2016).  The Veteran was informed that if no response was received within 30 days from the date of the June 2016 notice letter, the Board would assume he did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran or his representative to the June 2016 notice letter, and as such, assumes the Veteran does not request another hearing.  

The issue of entitlement to service connection for headaches, to include as due to an undiagnosed illness, has been raised by the record in an October 2006 Veteran statement.  See also March 2012 Dr. A.M.S. examination report; May 2009 VA examination report.  The issues of entitlement to service connection for hemorrhoids and an inability to have children, to include as due to an undiagnosed illness, have been raised by the record in an August 2006 letter from the Veteran included with April 2007 congressional correspondence.  The issue of entitlement to service connection for residuals of burns to the left shoulder, other than scars, to include numbness, has been raised by the record in the November 2011 videoconference hearing testimony.  The issue of entitlement to service connection for a gastrointestinal disability, to include heartburn and acid reflux, to include as due to an undiagnosed illness, has been raised by the record in a March 2012 examination report from Dr. A.M.S.  The issue of entitlement to service connection for a second burn scar on the left neck has been raised by the record in a March 2013 VA examination report.  Finally, the issue of entitlement to service connection for residuals of a traumatic brain injury, to include headaches, has been raised by the record in an October 2012 VA physical medicine and rehabilitation (PM&R) consultation note.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, it is unclear whether all of the Veteran's service treatment records have been associated with the evidentiary record.  For many years after his separation from service, the Veteran's service treatment records could not be located.  See February 2007 Formal Finding of Unavailability.  In March 2009, the Records Management Center sent the Veteran's service treatment records to the RO.  However, except for the Veteran's entrance examination and Report of Medical History, the service treatment records do not appear to include any records dated prior to late 1993.  For example, an August 1994 problem summary list includes a "torn patella" in July 1990, a cracked knee cap in November 1991, and a dislocated rotator cuff in July 1992, however there are no records regarding these injuries.  Notably, the Veteran's service personnel records indicate he was deployed in Southwest Asia and engaged in combat operations in 1991.  Further, multiple consultations were requested for the Veteran's left knee and right shoulder in 1995, however the records do not include any consultation reports or follow-ups from these requests.  See May 1995 consultation request (provisional diagnosis of right impingement syndrome shoulder); March 1995 consultation request (please evaluate left knee for possible meniscal tear); see also March 2012 Dr. A.M.S. examination report (Veteran alleges service treatment records are missing); November 2011 videoconference hearing testimony.  On remand, the AOJ should undertake appropriate development to obtain any outstanding service treatment records.  

The evidence of record also indicates there are outstanding relevant private treatment records.  The Veteran has repeatedly noted that he underwent surgery with a private physician on his right shoulder, and the records indicate this surgery took place sometime between 2005 and 2006.  See September 2012 VA primary care attending initial evaluation note; November 2011 videoconference hearing testimony; May 2009 VA PTSD examination report (surgery three years ago); August 2006 Veteran statement.  Upon his November 2011 videoconference hearing, the Veteran testified he had received treatment for his right shoulder from a Dr. D., who figured out there was a tear in the pectoral muscle.  Finally, the Veteran's VA treatment records indicate he has received private treatment, to include from private primary care physicians and a sports doctor.  See September 2013 VA primary care note (Dr. D. at Piedmont); October 2012 VA endocrinology consultation; September 2012 primary care attending initial evaluation note (Dr. D. at Piedmont and a sports doctor).  On remand, the AOJ should ask the Veteran to identify all relevant private medical providers, and then undertake appropriate development to obtain the outstanding private treatment records.

An August 2012 VA treatment note indicates the Veteran underwent a Gulf War Registry examination, however that examination report is not of record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include the Gulf War Registry examination report, as well as all updated VA treatment records since November 2013.

Regarding the Veteran's claimed left knee disability, the evidence of record is unclear as to whether a left knee disability is currently diagnosed.  Upon the March 2012 independent medical examination, Dr. A.M.S. noted that upon examination the Veteran experienced tenderness anteriorly, and partial squatting produced pain in the left knee.  Dr. A.M.S. opined as to a current internal derangement of the Veteran's left knee, but stated there were no imaging studies to confirm such a disability, and he could only speculate as to an exact orthopedic diagnosis.  Upon VA examination in March 2013, the VA examiner listed a diagnosis of a left knee strain, diagnosed in 1994.  Upon examination, the Veteran's left knee was reported to have a full range of motion without objective evidence of pain, no tenderness or pain on palpation, and x-rays were negative.  The VA examiner opined that the Veteran could not have carried out strenuous activities for at least 10 years after service has he stated had he had significant problems with his left knee following service.  However, the Board finds the March 2013 VA examination report is unclear as to whether a current left knee disability was diagnosed.  Further, the March 2013 VA examiner did not address the Veteran's reports that he has experienced left knee pain and symptoms continuously since service, and that he was unable to seek treatment following service because of financial strain.  See, e.g., November 2011 videoconference hearing testimony.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current left knee disability.

Further, during the November 2011 hearing before the Board, the Veteran testified that due to his in-service hernia operation, he experiences pain in his groin after having to stand for a prolonged period, and that pain will move into his hamstring down to his knee.  Accordingly, the Board finds the evidence of record raises the theory of secondary service connection regarding a current left knee disability and the Veteran's in-service repair of a left inguinal hernia.  On remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection claims.  The AOJ should then ask the VA examiner who performs the new VA examination of the left knee to address the theory of secondary service connection.

Regarding the Veteran's right shoulder disability, Dr. A.M.S. opined in the March 2012 examination report that the Veteran's right shoulder injury occurred during his active duty service, and resulted in a surgical repair in 2003.  However, Dr. A.M.S. acknowledged he did not have any records regarding the Veteran's post-service shoulder surgery, and Dr. A.M.S. did not address the Veteran's reports that he continued to box after his separation from active duty service.  See March 2013 VA examination report.  Upon VA examination in March 2013, the VA examiner reported that the Veteran had undergone both a total right shoulder joint replacement surgery, as well as arthroscopic surgery on the right shoulder; it appears this information was based solely off the Veteran's reports, as the examiner did not indicate that any private surgical records were reviewed.  Further, the March 2013 VA examiner opined that the Veteran's in-service right shoulder problems must have resolved because the Veteran was a professional boxer, which would not have been possible if he had active problems in the shoulder, and that his rotator cuff problems many years after service would have been caused by the stresses of professional boxing.  However, the March 2013 VA examiner did not address the Veteran's reports that he has experienced pain and symptoms in his right shoulder continuously since service, and that he was unable to seek treatment following service due to financial strain.  See, e.g., November 2011 videoconference hearing testimony.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current right shoulder disability, taking into account the competent lay statements of record.

Regarding the Veteran's claimed back disability, the evidence of record is also unclear as to whether a back disability is currently diagnosed.  Upon the March 2012 independent medical examination, the Veteran's range of motion was reduced in the lumbosacral spine, to include forward flexion to 50 degrees; he had some tightness in the lower back with straight leg raise testing, and partial squatting produced pain in the lower back.  However, Dr. A.M.S. did not indicate whether a current back disability was diagnosed.  Upon the March 2013 VA examination, the VA examiner listed a diagnosis of a low back strain, and stated the date of diagnosis was uncertain.  The Veteran complained of a constant pain in the lumbar area, and reported trouble bending over or lifting anything heavy.  Upon examination, the VA examiner stated the Veteran had a full range of motion of the back with no objective evidence of pain, and the back examination and x-rays were normal.  The VA examiner stated the Veteran had engaged in strenuous occupations for at least 10 years after service without problems, and that he could not have done so if he had significant problems.  The VA examiner further noted there was no evidence of a back injury in service, and the Veteran had not received significant treatment for his back following service.  Because neither the March 2012 private examination nor the March 2013 VA examination are clear as to whether a back disability is currently diagnosed, and because the March 2013 VA examiner did not fully address the Veteran's reports of injuring his back during combat activities, and experiencing low back pain continuously since service, the Board finds a new examination is necessary.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current back disability. 

Further, in a January 2016 statement, the Veteran's representative has alleged for the first time that the Veteran's current low back pain may be due to an undiagnosed illness related to his Gulf War service.  Upon VA examination in March 2013, the VA examiner stated the Veteran had no diagnosed illnesses with no etiology, and no additional signs or symptoms that would represent an undiagnosed illness or diagnosed medically unexplained multisymptom illness.  However, the examiner went on to state the Veteran had abdominal pain of an unclear etiology, but noted the Veteran's treatment records were negative for documentation of any abdominal pain or gastrointestinal problems.  As there are outstanding records, to include a Gulf War Registry examination report, new allegations of an undiagnosed illness causing back pain, and the March 2013 VA examination is unclear regarding the Veteran's claimed abdominal pain, on remand, the AOJ should afford the Veteran a new VA examination regarding the disabilities claimed as due to an undiagnosed illness.

The Veteran's VA treatment records include multiple notations of his claimed head injuries in service, as well as a diagnosis of a mild traumatic brain injury (TBI) by history.  See, e.g., November 2013 PM&R traumatic brain injury note; October 2012 PM&R consultation note.  Further, the Veteran's VA treatment records, as well as his August 2012 VA examination report, discuss the Veteran's diagnosis of depression, to include as a symptom of his TBI.  See, e.g., November 2013 PM&R traumatic brain injury note.  However, upon VA examination in December 2015, the VA examiner stated the Veteran's only mental health diagnosis was PTSD; the VA examiner did not address the Veteran's service-connected MDD, stated the Veteran did not have a diagnosed TBI, and did not address the notations of a TBI in the Veteran's treatment records.  Accordingly, the Board finds it is unclear whether the December 2015 VA examiner truly reviewed the evidentiary record as the examiner indicated.  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of his service-connected PTSD with recurrent MDD.

Finally, further development is necessary regarding the Veteran's claim of entitlement to a TDIU.  First, the AOJ should provide the Veteran with VCAA notice regarding entitlement to a TDIU.  Further, the Board finds the record is unclear as to whether the Veteran is currently working, and regarding the details of the Veteran's past work history.  The record is also unclear as to the Veteran's education level.  See, e.g., December 2015 VA PTSD examination report (indicating Veteran is currently employed); March 2013 VA examination report (some of the Veteran's work history discussed, as well as the Veteran's feeling he needs a college degree to find suitable work); August 2012 VA PTSD examination report (Veteran states he has a bachelor's degree).  On remand, the AOJ should undertake appropriate development to clarify the Veteran's educational and occupational history, as well as any current employment.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims and entitlement to a TDIU.

2. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any records dated prior to November 1993, including during the Veteran's service in Southwest Asia during the Persian Gulf War, and any consultation reports regarding the Veteran's left knee and right shoulder.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify any private testing and/or treatment related to his right shoulder, left knee, back, abdominal pain, memory loss, fatigue, muscle loss, left hernia, burn scars of the left shoulder, and/or PTSD with MDD.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from the Veteran's right shoulder surgery in 2005 or 2006, from Dr. D. regarding the right shoulder, and from any private primary care physicians and/or sports physicians.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #2 and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include the August 2012 Gulf War Registry examination report, and records from the Atlanta VAMC dated November 2013 to the present.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current low back disability, left knee disability, and right shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left knee and right shoulder disabilities which are currently manifested, or which have been manifested at any time since October 2002.  Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since April 2006.  

To the extent possible, the examiner should reconcile the discrepancies between the examination findings of the March 2012 independent medical examination and the March 2013 VA examination regarding the Veteran's back.

b) For each right shoulder diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right shoulder disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service treatment for complaints of right shoulder pain.

The examiner should specifically address the Veteran's contention that his right shoulder symptoms, to include pain, began during active duty service, to include while fast-roping out of helicopters during combat service, and that he has experienced right shoulder pain since service, but that he could not seek treatment because of financial strain.

c) For each back diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contention that his low back pain began during active duty service, to include during combat service, to include during a Humvee accident and from carrying heavy packs and equipment, and that he has experienced low back pain since service, but that he could not seek treatment because of financial strain.

d) For each left knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service treatment for complaints of left knee pain and swelling.

The examiner should specifically address the Veteran's contention that his left knee symptoms, to include pain, began during active duty service during a forced march, and to include during combat service, and that he has experienced left knee pain since service, but that he could not seek treatment because of financial strain.

e) For each left knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was caused by his service-connected residuals of a left inguinal hernia?

The examiner should specifically address the Veteran's testimony that he experiences pain in his groin after having to stand for a prolonged period, and that pain will move into his hamstring down to his knee.

f) For each left knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability is aggravated by his service-connected residuals of a left inguinal hernia?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  

7. After #1 through #6 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current low back pain, abdominal pain, memory loss, fatigue, and muscle loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete, detailed history should be elicited directly from the Veteran about the manifestations of the claimed symptoms.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner is asked to provide a medical statement explaining whether the Veteran's disability pattern as concerns his low back pain, abdominal pain, memory loss, fatigue, and/or muscle loss is:

1) An undiagnosed illness;

2) A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;

3) A diagnosable chronic multisymptom illness with partially explained etiology; or

4) A disease with a clear and specific etiology and diagnosis.

The examiner should consider and discuss the findings of the orthopedic examination performed in accordance with #6 regarding the Veteran's low back pain, if necessary. 

b) If the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known clinical diagnosis.

In making this determination, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The examiner should address the findings of the March 2013 VA examiner that the Veteran's abdominal pain was of an unclear etiology.

c) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, for each diagnosis, the examiner should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, or to any other event or incident of active duty service.

The complete rationale for all opinions should be set forth.  

8. After #3 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected PTSD with recurrent MDD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected PTSD with recurrent MDD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected conditions.

9. The AOJ should undertake appropriate development to clarify the Veteran's educational and occupational history, as well as the details of any current employment.  The AOJ should undertake any other development deemed warranted regarding the Veteran's claim of entitlement to a TDIU.

10. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

